The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 1-8 in the “Response to Restriction Requirement” filed on 04/25/2022 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 9-20, and addition of claims 21-32 in “Claims” filed on 10/04/2019 with the same reply, have been entered by Examiner. 
This office action considers claims 1-8 and 21-32 pending for prosecution.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 2, the instant claim recites limitations in view of the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the second one of the plurality of second sources/drains is a next one of the first one of the plurality of second sources/drains” (Claim 2; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the second one of the plurality of second sources/drains is a next one of the first one of the plurality of second sources/drains” (Claim 2) lacks clarity. It is not clear what is meant by “a next one of”. Does this phrase mean adjacent to? Does this phrase next to? Therefore, the limitation of “wherein the second one of the plurality of second sources/drains is a next one of the first one of the plurality of second sources/drains” (Claim 2) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 5, the instant claim recites limitations in view of intervening claim 3 and  the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the second one of the plurality of third sources/drains is a next one of the first one of the plurality of third sources/drains” (Claim 5; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the second one of the plurality of third sources/drains is a next one of the first one of the plurality of third sources/drains” (Claim 5) lacks clarity. It is not clear what is meant by “a next one of”. Does this phrase mean adjacent to? Does this phrase next to? Therefore, the limitation of “wherein the second one of the plurality of third sources/drains is a next one of the first one of the plurality of third sources/drains” (Claim 5) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 8, the instant claim recites limitations in view of intervening claim 6, intervening claim 3, and  the parent device claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the second one of the plurality of fourth sources/drains is a next one of the first one of the plurality of fourth sources/drains” (Claim 8; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the second one of the plurality of fourth sources/drains is a next one of the first one of the plurality of fourth sources/drains” (Claim 8) lacks clarity. It is not clear what is meant by “a next one of”. Does this phrase mean adjacent to? Does this phrase next to? Therefore, the limitation of “wherein the second one of the plurality of fourth sources/drains is a next one of the first one of the plurality of fourth sources/drains” (Claim 8) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-8 are rejected under 35 U.S.C.103 as being unpatentable over Burns (US 6445325 B1; hereinafter Burns)
Regarding claim 1, Burns teaches (see below for “a trimmable resistor circuit”) (see the entire document, specifically Fig. 1+; C3 L31+, and as cited below), comprising:
a plurality of first sources/drains and a plurality of first gate structures (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a first row (D<N-1>; Fig. 5; C8 L23-44); 
a plurality of second sources/drains and a plurality of second gate structures (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a second row (D<N-2>; Fig. 5; C8 L23-44); 
a plurality of third sources/drains and a plurality of third gate structures (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a third row (D<N-3>; see C8 L23-44); 
a first resistor (242; Fig. 5; C6 L40-42) disposed between the first row (D<N-1>) and the second row (D<N-2>), wherein one of the plurality of first sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is electrically connected to a first one of the plurality of second sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) by the first resistor (242; Fig. 5; C6 L40-42); and 
a second resistor (242; Fig. 5; C6 L40-42) disposed between the second row (D<N-2>) and the third row (D<N-3>), wherein a second one of the plurality of second sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is electrically connected to a first one of the plurality of third sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains)  by the second resistor (242; Fig. 5; C6 L40-42).  
Applicant should also note that the recitation of “a trimmable resistor circuit” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, Burns teaches all of the features of claim 1. 
Burns further teaches wherein the second one of the plurality of second sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<N-2>) is a next one of (see section 1, above; 112(b) rejection) the first one of the plurality of second sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<N-2>).  
Regarding claim 3, Burns teaches all of the features of claim 1. 
Burns further comprising: a plurality of fourth sources/drains and a plurality of fourth gate structures (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a fourth row (D<1>; see C8 L23-44); and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/112,136Docket No.: 2519-0584PUS1 Reply dated April 25, 2022Page 3 of 7 
Reply to Office Action of March 3, 2022a third resistor (242; C6 L40-42 in view of C8 L23-44, and Fig. 5) disposed between the third row (D<N-3>; see C8 L23-44) and the fourth row (D<1>; see C8 L23-44), wherein a first one of the plurality of fourth sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains)  is electrically connected to a second one of the plurality of third sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) by the third resistor (242; C6 L40-42 in view of C8 L23-44, and Fig. 5).  
Regarding claim 4, Burns teaches all of the features of claim 3. 
Burns further teaches wherein the third resistor (242; C6 L40-42 in view of C8 L23-44, and Fig. 5) is aligned with the first resistor (242; C6 L40-42 in view of C8 L23-44, and Fig. 5) in a lengthwise direction of the first (242; C6 L40-42 in view of C8 L23-44, and Fig. 5) and third resistors (242; in view of Fig. 5).  
Regarding claim 5, Burns teaches all of the features of claim 3. 
Burns further teaches wherein the second one of the plurality of third sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<N-3>) is a next one of (see section 1, above; 112(b) rejection) the first one of the plurality of third sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<N-3>).  
Regarding claim 6, Burns teaches all of the features of claim 1. 
Burns further comprising: a plurality of fifth sources/drains and a plurality of fifth gate structures (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a fifth row (D<0>; see C8 L23-44); and a fourth resistor (242; in view of Fig. 5) disposed between the fourth row (D<1>; see C8 L23-44) and the fifth row (D<0>; see C8 L23-44), wherein one of the plurality of fifth sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains)  is electrically connected to a second one of the plurality of fourth sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) by the fourth resistor (242; in view of Fig. 5).  
Regarding claim 7, Burns teaches all of the features of claim 6. 
Burns further teaches wherein the fourth resistor (242; in view of Fig. 5) is aligned with the second resistor (242; in view of Fig. 5) in a lengthwise direction of the second (242; in view of Fig. 5) and fourth resistors (242; in view of Fig. 5).  
Regarding claim 8, Burns teaches all of the features of claim 6. 
Burns further teaches wherein the second one of the plurality of fourth sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<1>) is a next one of (see section 1, above; 112(b) rejection) the first one of the plurality of fourth sources/drains (244; Fig. 5; C6 L52-56; C8 L23-44, where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains in D<1>).  
3.	Claim 21, 24-26, 28-29, and 31 are rejected under 35 U.S.C.103 as being unpatentable over Imajo et al. (US 20180182341 A1; hereinafter Imajo).
Regarding claim 21, Imago teaches (see below for “a trimmable resistor circuit”) (see the entire document, specifically Fig. 1+; [0007+], and as cited below), comprising:
first source/drains and a first gate structure (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a first row (row that comprises of the first instance of 32 in the upper portion of Fig. 9); 
second source/drains and a second gate structure (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a second row (row that comprises of the first instance of 33 in the upper portion of Fig. 9); 
third source/drains and a third gate structure (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a third row (row that comprises of the second instance of 32 in the upper portion of Fig. 9); 
a first resistor (62; Fig. 9; [0086]) between the first row (row that comprises of the first instance of 32 in the upper portion of Fig. 9) and the second row (row that comprises of the first instance of 33 in the upper portion of Fig. 9), wherein a first one of the first source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is electrically connected to a first one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) using the first resistor (62; Fig. 9; [0086]); and 
a second resistor (61; Fig. 9; [0086]) disposed between the second row (row that comprises of the first instance of 33 in the upper portion of Fig. 9) and the third row (row that comprises of the second instance of 32 in the upper portion of Fig. 9), wherein a second one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is electrically connected to a first one of the third source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) using the second resistor (61; Fig. 9; [0086]).  
Applicant should also note that the recitation of “a trimmable resistor circuit” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 24, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the first one of the first source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is not aligned with the second one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
Regarding claim 25, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the first one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) is not aligned with the first one of third source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
Regarding claim 26, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the first resistor (62; Fig. 9; [0086])  is aligned with the first one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
Regarding claim 28, Imago teaches (see below for “a trimmable resistor circuit”) (see the entire document, specifically Fig. 1+; [0007+], and as cited below), comprising:
a plurality of first sources/drains and a first gate structure (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a first row (row that comprises of the first instance of 32 in the upper portion of Fig. 9); 
a plurality of second sources/drains and a second gate structure (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a second row (row that comprises of the first instance of 33 in the upper portion of Fig. 9); 
a plurality of third sources/drains and a third gate structure (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) alternately arranged in a third row (row that comprises of the second instance of 32 in the upper portion of Fig. 9); 
a first resistor (62; Fig. 9; [0086]) electrically connecting a first one of the plurality of first sources/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) to a first one of the plurality of second sources/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains); and 
a second resistor (61; Fig. 9; [0086]) electrically connecting a second one of the plurality of second sources/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) to a first one of the plurality of third sources/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
Applicant should also note that the recitation of “a trimmable resistor circuit” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 29, Imajo teaches all of the features of claim 28. 
Imajo further teaches wherein the first resistor (62; Fig. 9; [0086]) and the second resistor (61; Fig. 9; [0086])  are not aligned with each other.  
Regarding claim 31, Imajo teaches all of the features of claim 28. 
Imajo further teaches wherein the first resistor (62; Fig. 9; [0086]) and the second resistor (61; Fig. 9; [0086]) are on opposite sides of the second gate structure (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
4.	Claim 22-23, 27, 30, and 32 are rejected under 35 U.S.C.103 as being unpatentable over Imajo et al. (US 20180182341 A1; hereinafter Imajo) in view of the following statement.
Regarding claim 22, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the second one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) and the first one of the third source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) (see below for “are aligned with each other”).  
As noted above, Imajo does not expressly disclose “(wherein the second one of the second source/drains and the first one of the third source/drains) are aligned with each other”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other). Also, the Applicant has not shown that “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other”. Thus, the claimed “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” is significant, and, thus, the claimed limitation of “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the second one of the second source/drains and the first one of the third source/drains are aligned with each other” is not patentable over modified Imajo.
Regarding claim 23, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the first one of the first source/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) and the first one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) (see below for “are aligned with each other”).  
As noted above, Imajo does not expressly disclose “(wherein the first one of the first source/drains and the first one of the second source/drains) are aligned with each other”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other). Also, the Applicant has not shown that “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other”. Thus, the claimed “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” is significant, and, thus, the claimed limitation of “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the first one of the first source/drains and the first one of the second source/drains are aligned with each other” is not patentable over modified Imajo.
Regarding claim 27, Imajo teaches all of the features of claim 21. 
Imajo further teaches wherein the second resistor (61; Fig. 9; [0086]) (see below for “is aligned with”) the second one of the second source/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
As noted above, Imajo does not expressly disclose “(wherein the second resistor) is aligned with (the second one of the second source/drains)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second resistor is aligned with the second one of the second source/drains” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the second resistor is aligned with the second one of the second source/drains). Also, the Applicant has not shown that “wherein the second resistor is aligned with the second one of the second source/drains” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the second resistor is aligned with the second one of the second source/drains”. Thus, the claimed “wherein the second resistor is aligned with the second one of the second source/drains” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second resistor is aligned with the second one of the second source/drains” is significant, and, thus, the claimed limitation of “wherein the second resistor is aligned with the second one of the second source/drains” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the second resistor is aligned with the second one of the second source/drains” is not patentable over modified Imajo.
Regarding claim 30, Imajo teaches all of the features of claim 28. 
Imajo further teaches	wherein the first resistor (62; Fig. 9; [0086]) and the second resistor (61; Fig. 9; [0086]) (see below for “are on opposite sides of”) the first gate structure (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains).  
As noted above, Imajo does not expressly disclose “(wherein the first resistor and the second resistor) are on opposite sides of (the first gate structure)”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first resistor and the second resistor are on opposite sides of the first gate structure). Also, the Applicant has not shown that “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the first resistor and the second resistor are on opposite sides of the first gate structure”. Thus, the claimed “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” is significant, and, thus, the claimed limitation of “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the first resistor and the second resistor are on opposite sides of the first gate structure” is not patentable over modified Imajo.
Regarding claim 32, Imajo teaches all of the features of claim 28. 
Imajo further teaches wherein the first resistor (62; Fig. 9; [0086]), the first one of the plurality of first sources/drains (32; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains), and the first one of the plurality of second sources/drains (33; Fig. 9; [0086]; see [0097], where transistors comprise of a source, drain, and gate, where the gate is in between the sources/drains) (see below for “are aligned with one another”).
As noted above, Imajo does not expressly disclose “(wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains) are aligned with one another”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another). Also, the Applicant has not shown that “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Therefore, no rationale is given that the invention will not function without “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another”. Thus, the claimed “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” is significant, and, thus, the claimed limitation of “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the first resistor, the first one of the plurality of first sources/drains, and the first one of the plurality of second sources/drains are aligned with one another” is not patentable over modified Imajo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898